Motion Granted and Abatement Order filed February 22, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00705-CV
                                  ____________

   TRIANGLE CAPITAL PROPERTIES, LLC, ROYAL TEXAS, LLC,
 MOHAMMED HADI RAHMAN, YESENIA ZUMAYA, CAJUN GLOBAL,
       LLC, AND CAJUN OPERATING COMPANY, Appellants

                                       V.

    HUGOLINA GUERRERO DE GARZON, RAYMUNDO GARZON,
    INDIVIDUALLY AND AS NEXT FRIEND OF K.G., Y.G. AND B.G.
   (MINORS), JOSELIN DAMIAN GONZALEZ, SALVADOR DAMIAN
        CORTEZ, AND LORENA DAMIAN CORTEZ, Appellees


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-16506

                            ABATEMENT ORDER

      On February 20, 2018, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal, and requested that the appeal
be abated for completion of the settlement. The motion is granted. Accordingly, we
issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 8, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                   PER CURIAM